Execution Version


Wells Fargo Bank, N.A.
1000 Louisiana,
Suite 900,
Houston, Texas 77002




JPMORGAN CHASE BANK, N.A.
712 Main St.,
Floor 5,
Houston, Texas 77002


CITIBANK, N.A.
811 Main Street,
Suite 4000,
Houston, Texas 77007


ROYAL BANK OF CANADA
200 Vesey Street,
New York, New York 10281
CAPITAL ONE, NATIONAL ASSOCIATION
1000 Louisiana,
Suite 2950,
Houston, Texas 77002
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH
425 Lexington Avenue,
3rd Floor,
New York, New York 10017
CITIZENS BANK, N.A.
28 State Street,
24th Floor,
Boston, Massachusetts
BBVA USA
2200 Post Oak Blvd.,
17th Floor,
Houston, Texas 77056
ING CAPITAL LLC
1111 Bagby Street,
Suite 2650,
Houston, TX 77002
TRUIST BANK, FORMERLY BRANCH BANKING & TRUST
7080 Samuel Morse Dr.,
Suite 200,
Columbia, Maryland 21406
MIZUHO BANK, LTD.
1271 Avenue of the Americas,
New York, New York 10020
FIFTH THIRD BANK, NATIONAL ASSOCIATION
515 North Flagler Drive,
Suite 703,
West Palm Beach, Florida 33401
REGIONS BANK
3700 Glenwood Avenue,
Suite 100,
Raleigh, North Carolina 27612
BOKF, NATIONAL ASSOCIATION DBA BANK OF TEXAS
1401 Mckinney,
Suite 1000,
Houston, TX 77010
CREDIT SUISSE AG, CAYMAN ISLANDS
 Eleven Madison Avenue,
New York, New York 10010
GOLDMAN SACHS BANK USA
200 West Street,
New York, NY 10282


COMERICA BANK
1717 Main Street,
4th Floor,
Dallas, Texas 75201
ZIONS BANCORPORATION, N.A. DBA AMEGY BANK
1717 West Loop South,
23rd Floor,
Houston, Texas 77027
IBERIABANK, A DIVISION OF FIRST HORIZON BANK
11 Greenway Plaza,
Suite 2700,
Houston, Texas 77046





CONFIDENTIAL
September 29, 2020


Oasis Petroleum North America LLC
1001 Fannin, Suite 1500,
Houston, Texas 77002
Attention: Michael Lou


Senior Secured Revolving Credit Facility
Exit Commitment Letter


Ladies and Gentlemen:
Oasis Petroleum North America LLC, a Delaware limited liability company (the
“Borrower” or “you”) has advised Wells Fargo Bank, N.A. (“Wells Fargo Bank”, and
together with Wells Fargo Securities, LLC (“Wells Fargo Securities”), “Wells
Fargo”) and each of the financial institutions listed on Exhibit B hereto (such
financial institutions, collectively with Wells Fargo Bank, the “Initial
Lenders”, “we”, “our” or “us”) that the Borrower and certain of its parent
entities and subsidiaries (collectively with the Borrower, the “Credit Parties”)
intend to, on or after the date hereof, file voluntary petitions commencing
cases under title 11 of the United States Code (the “Chapter 11 Cases”, and such
code, the “Bankruptcy Code”) in the United States Bankruptcy Court for the
Southern District of Texas (the “Bankruptcy Court”) in order to implement the
Transactions (as defined below). In connection therewith, you have requested
that the Initial Lenders provide financing to (a) refinance (i) any outstanding
indebtedness and obligations under that certain Third Amended and Restated
Credit Agreement, dated as of October 16, 2018, as amended to date, among the
Borrower, the lenders party thereto and Wells Fargo, in its capacity as
administrative agent, and all loan and security documents executed pursuant to
or in connection therewith (the “Pre-Petition Secured Indebtedness”) that was
not converted into obligations of the Credit Parties pursuant to that certain
Senior Secured Superpriority Debtor-in-Possession Revolving Credit Agreement,
dated on or about the date hereof among the Borrower, the other Credit Parties
party thereto and each of the lenders party thereto (the “DIP Lenders”) (as
amended from time to time pursuant to the terms thereof, the “DIP Credit
Agreement”) and (ii) any outstanding indebtedness under the DIP Credit
Agreement, via a cashless conversion on the Closing Date (as defined in the Exit
Facility Term Sheet) in accordance with the terms of the Exit Facility Term
Sheet (the “Refinancing”), (b) pay fees, costs and expenses in connection with
the Transactions and (c) finance ongoing working capital requirements and other
general corporate purposes of the Credit Parties, all as more fully described in
the Exit Facility Term Sheet (as defined below).
This Exit Commitment Letter (as defined below) describes the general terms and
conditions for a senior secured exit facility constituting a reserve-based
revolving credit facility of up to an aggregate maximum credit amount of
$1,500,000,000 (the “Exit Facility”) on the terms described in, and subject
solely to the conditions precedent set forth in, the Exit Facility



--------------------------------------------------------------------------------



Term Sheet attached hereto as Exhibit A (the “Exit Facility Term Sheet”), with
availability thereunder being subject to an initial borrowing base (the “Initial
Borrowing Base”), which Initial Borrowing Base will not, in any event, be
greater than $575,000,000. The Initial Borrowing Base will be determined in
accordance with the terms of the Exit Facility Term Sheet.
As used herein, the term “Transactions” means, collectively, (a) the
restructuring contemplated under the Chapter 11 Cases, (b) the Refinancing, (c)
the initial borrowings and other extensions of credit under the Exit Facility on
the Closing Date and (d) the payment of fees, costs and expenses in connection
with each of the foregoing. This letter, including the Exit Facility Term Sheet
and any other annexes, exhibits or other attachments hereto, are hereinafter
collectively referred to as the “Exit Commitment Letter”.
Capitalized terms used but not defined herein are used with the meanings
assigned to them in the Exit Facility Term Sheet.
1.Commitments and Undertakings
In connection with the Transactions, upon the terms, subject to the terms and
conditions set forth in this Exit Commitment Letter, each of the Initial Lenders
is pleased to advise you of its several (and not joint) commitment to provide
the percentage of the Aggregate Elected Commitment Amount (as defined in the
Exit Facility Term Sheet) as set forth for such Initial Lender on Exhibit B
attached hereto, which in the aggregate for all Initial Lenders, equals 100% of
the amount of the Initial Borrowing Base under the Exit Facility.
2.Titles and Roles
It is agreed that (a) Wells Fargo Securities will act as a lead arranger and
bookrunner for the Exit Facility (acting in such capacities, the “Lead
Arranger”) and (b) Wells Fargo Bank will act as administrative agent and
collateral agent for the Exit Facility. You further agree that the Lead Arranger
shall not have any other responsibilities except as otherwise mutually agreed.
You agree that (i) no other agents, co-agents, arrangers, co-arrangers,
bookrunners, co-bookrunners, managers or co-managers will be appointed and (ii)
no other titles will be awarded unless you and Wells Fargo shall so reasonably
agree. You further agree that no compensation (other than that expressly
contemplated by this Exit Commitment Letter and the Fee Letter referred to
below) will be paid in connection with the Exit Facility unless you and Wells
Fargo shall so reasonably agree (it being understood and agreed that no other
agent, co-agent, arranger, co-arranger, bookrunner, co-bookrunner, manager or
co-manager shall be entitled to greater economics in respect of the Exit
Facility than Wells Fargo).
3.Syndication and Information
We reserve the right, prior to or after the Closing Date, to syndicate all or a
portion of the Initial Lenders’ respective commitments hereunder to a group of
banks, financial institutions and other institutional lenders and investors
(together with the Initial Lenders, the “Lenders”) identified by us in
consultation with you and reasonably acceptable to us and you (such acceptance
not to be unreasonably withheld or delayed) (it being understood and agreed that
    2



--------------------------------------------------------------------------------



nothing in this Section 3 shall prevent or limit assignments or participations
of the Exit Facility after the Closing Date in accordance with, and as permitted
by, the provisions of the Facility Documentation); provided that, for the
avoidance of doubt, notwithstanding our right to syndicate the Exit Facility and
receive commitments with respect thereto, (a) we shall not be relieved, released
or novated from our obligations hereunder in connection with any syndication,
assignment or participation of the Exit Facility, including our commitments in
respect thereof, and (b) unless you otherwise agree in writing, each Initial
Lender shall retain exclusive control over all rights and obligations with
respect to its commitments in respect of the Exit Facility, including all rights
with respect to consents, modifications, supplements, waivers, and amendments
until after the Closing Date (and any initial funding on such date) has
occurred.
You hereby represent and warrant that  all written information (including all
financial information, reserve information and reports, information to conduct
diligence and Projections (as defined below), that Wells Fargo may reasonably
request in connection with the arrangement of the Exit Facility (the
“Information Materials”)), other than (i) the financial projections and other
forward-looking information (collectively, the “Projections”) and (ii)
information of a general economic or general industry nature (the
“Information”), that has been or will be made available to us by you or any of
your representatives in connection with the transactions contemplated hereby,
when taken as a whole (after giving effect to all supplements and updates
provided thereto prior to the Closing Date), does not or will not, when
furnished to us, supplemented or updated, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading, taken as a whole, in
light of the circumstances under which such statements are made (after giving
effect to all supplements and updates provided thereto prior to the Closing
Date) and  the Projections that have been or will be made available to us by you
or any of your representatives in connection with the transactions contemplated
hereby have been or will be prepared in good faith based upon assumptions
believed by you to be reasonable at the time furnished to us (it being
recognized by the Initial Lenders that such Projections are not to be viewed as
facts and that actual results during the period or periods covered by any such
Projections may differ from the projected results, and such differences may be
material). You agree that if, at any time prior to the Closing Date, you become
aware that any of the representations in the preceding sentence would be
incorrect if such Information or Projections were furnished at such time and
such representations were remade, in any material respect, then you will
promptly supplement the Information and the Projections so that such
representations when remade would be correct, in all material respects, under
those circumstances. You understand that in arranging the Exit Facility we may
use and rely on the Information and Projections without independent verification
thereof.
You will assist us in preparing Information Materials, including but not limited
to a confidential information memorandum or lender slides, for distribution to
the Lenders (as defined in the Exit Term Sheet). If requested, you also will
assist us in preparing an additional version of the Information Materials (the
“Public-Side Version”) to be used by the Lenders’ public-side employees and
representatives (“Public-Siders”) who do not wish to receive material non-public
information (within the meaning of United States federal securities laws) with
respect to the Borrower, its affiliates and any of their respective securities
(“MNPI”) and who may be
    3



--------------------------------------------------------------------------------



engaged in investment and other market related activities with respect to the
Borrower’s or its affiliates’ securities or loans. Before distribution of any
Information Materials, you agree to execute and deliver to us (a) a letter in
which you authorize distribution of the Information Materials to a Lender’s
employees willing to receive MNPI (“Private-Siders”) and (b) a separate letter
in which you authorize distribution of the Public-Side Version to Public-Siders
and represent that either (i) no MNPI is contained therein or (ii) neither the
Borrower nor any of its controlling or controlled entities has any debt or
equity securities issued pursuant to a public offering or Rule 144A private
placement and agree that if the Borrower or any of its controlling or controlled
entities becomes the issuer of any debt or equity securities issued pursuant to
a public offering or Rule 144A private placement thereafter, you will publicly
disclose any information contained in the Information Materials delivered to
Public-Siders that constitutes MNPI at such time.
You hereby authorize Wells Fargo to download copies of the Credit Parties’
trademark logos from its website and post copies thereof and any Information
Materials to a deal site on IntraLinksTM, DebtDomain, SyndTrak, ClearPar or any
other electronic platform chosen by Wells Fargo to be its electronic
transmission system (an “Electronic Platform”) established by Wells Fargo to
perform services in its capacity as the administrative agent of the Exit
Facility and to use the Credit Parties’ trademark logos on any confidential
information memoranda, presentations and other marketing materials prepared in
connection with the administration of the Exit Facility, with your consent
(which consent not to be unreasonably withheld, conditioned or delayed), in any
advertisements that we may place after the closing of the Exit Facility in
financial and other newspapers, journals, the World Wide Web, our home page or
otherwise, at our own expense describing our services to the Credit Parties
hereunder. You also understand and acknowledge that we may provide to market
data collectors, such as league table, or other service providers to the lending
industry, information regarding the closing date, size, type, purpose of, and
parties to, the Exit Facility.
4.Fees
As consideration for the commitments and agreements of the Initial Lenders
hereunder, you agree to pay or cause to be paid the fees described in that
certain Exit Facility Fee Letter, dated as of the date hereof and delivered
herewith (the “Fee Letter”) on the terms and subject to the conditions set forth
therein.
5.Conditions
Each Initial Lender’s commitments and agreements hereunder are subject to usual
and customary conditions for a facility of this type, including, without
limitation, (a) the conditions set forth in the Exit Facility Term Sheet under
the heading “Conditions Precedent to Effectiveness and Initial Borrowings” and
(b) the execution and delivery of the restructuring support agreement among the
Credit Parties party thereto, the DIP Lenders party thereto and certain other
holders of indebtedness of the Credit Parties in form and substance satisfactory
to Wells Fargo in its sole discretion (such agreement, the “Restructuring
Support Agreement”).
    4



--------------------------------------------------------------------------------



6.Indemnification and Expenses
You agree to indemnify and hold harmless the Initial Lenders, the Lead Arranger
and any other arrangers or agents in respect of the Exit Facility appointed
pursuant to this Exit Commitment Letter, their affiliates and their respective
directors, officers, employees, advisors, agents and other representatives
(each, an “indemnified person”) from and against any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any indemnified person) incurred by, or
asserted against, any indemnified person arising out of, in connection with, or
as a result of the execution or delivery of this Exit Commitment Letter, the Fee
Letter and the Facility Documentation, the performance by the parties hereto of
their respective obligations hereunder or the consummation of the Transactions
contemplated hereby, the use of the proceeds of the Exit Facility, or the
Transactions or any claim, litigation, investigation or proceeding relating to
any of the foregoing (including in relation to enforcing the terms of this
paragraph) (each, a “Proceeding”), regardless of whether any indemnified person
is a party thereto, whether or not such Proceedings are brought by you, your
equity holders, affiliates, creditors or any other person, and to reimburse each
indemnified person upon written demand for any reasonable and documented
out-of-pocket expenses, including, without limitation, the reasonable and
documented fees, charges and disbursements of counsel and other outside
consultants, the reasonable due diligence expenses, financial advisor’s fees,
consultant’s fees, travel expenses, photocopy, mailing, courier, telephone and
other similar expenses in connection with the syndication of the Exit Facility
provided for herein and the preparation, negotiation, execution, delivery and
administration (both before and after the execution hereof) of this Exit
Commitment Letter and any amendments, modifications or waivers of or consents
related to the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), limited, in the case of
counsel, to the reasonable and documented out-of-pocket fees, disbursements and
other charges of a single outside counsel to all indemnified persons, taken as a
whole, including (if necessary) one local counsel in each relevant jurisdiction
and solely in the event of any potential conflict of interest, one additional
counsel (and if necessary, one local counsel in each relevant jurisdiction) to
each group of similarly affected indemnified persons; provided that the
foregoing indemnity will not, as to any indemnified person, be available to the
extent that such losses, claims, damages, liabilities or related expenses (i)
are determined by a court of competent jurisdiction by final and nonappealable
judgement to have resulted from the gross negligence or willful misconduct of
such indemnified person; or (ii) arise from any dispute solely among indemnified
persons (other than a Proceeding against any indemnified person in its capacity
or in fulfilling its role as the Lead Arranger, administrative agent, collateral
agent, bookrunner, lender, letter of credit issuer or any other similar role in
connection with this Exit Commitment Letter, the Exit Fee Letter, the Exit
Facility or the use of the proceeds thereof) not arising out of any act or
omission on the part of you or your affiliates. No indemnified person shall be
liable for any damages arising from the use by others of the Information or
other materials obtained through electronic, telecommunications or other
information transmission systems, including an Electronic Platform or otherwise
via the internet, or for any special, indirect, consequential or punitive
damages in connection with the Exit Facility, or in connection with its
activities related to the Exit Facility, and you agree, to the extent permitted
by applicable law, not to assert any claims against any indemnified person with
respect to the foregoing. None of the indemnified
    5



--------------------------------------------------------------------------------



persons or you or any of your or their respective affiliates and their
respective directors, officers, employees, advisors, agents and other
representatives shall be liable for any indirect, special, punitive or
consequential damages in connection with this Exit Commitment Letter, the Fee
Letter, the Exit Facility, or the transactions contemplated hereby, provided
that nothing contained in this sentence shall limit your indemnity obligations
to the extent set forth in this Section 6.
You shall not, without the prior written consent of an indemnified person (which
consent shall not be unreasonably withheld, conditioned or delayed), effect any
settlement of any pending or threatened Proceedings in respect of which
indemnity could have been sought hereunder by such indemnified person unless
such settlement (x) includes a full and unconditional release of such
indemnified person in form and substance reasonably satisfactory to such
indemnified person from all liability on claims that are the subject matter of
such Proceedings, (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any indemnified person
or any injunctive relief or other non-monetary remedy and (z) requires no action
on the part of the indemnified person other than its consent. You acknowledge
that any failure to comply with your obligations under the preceding sentence
may cause irreparable harm to Wells Fargo, any other Initial Lender, the Lead
Arranger and the other indemnified persons.
7.Sharing of Information, Affiliate Activities, Absence of Fiduciary
Relationship
Wells Fargo, the other Initial Lenders and the Lead Arranger may employ the
services of their respective affiliates in providing certain services hereunder
and, in connection with the provision of such services, may exchange with such
affiliates information concerning you and the other companies that may be the
subject of the Transactions contemplated by this Exit Commitment Letter, and, to
the extent so employed, such affiliates shall be entitled to the benefits, and
be subject to the obligations, of Wells Fargo, the other Initial Lenders and the
Lead Arranger hereunder. Wells Fargo, each other Initial Lender and the Lead
Arranger shall be responsible for its respective affiliates’ failure to comply
with such obligations under this Exit Commitment Letter.
You acknowledge that any of the Initial Lenders or their respective affiliates
may be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein and otherwise.
Each Initial Lender agrees severally (and not jointly) that it will not use
confidential information obtained from you by virtue of the transactions
contemplated by this Exit Commitment Letter or its other relationships with you
in connection with the performance by it of services for other companies, and it
will not furnish any such information to other companies. You also acknowledge
that the Initial Lenders have no obligation to use in connection with the
transactions contemplated by this Exit Commitment Letter, or to furnish to you,
confidential information obtained from other companies.
You further acknowledge that each Initial Lender is a full service securities or
banking firm engaged in securities trading and brokerage activities as well as
providing investment banking and other financial services. In the ordinary
course of business, an Initial Lender and/or its affiliates may provide
investment banking and other financial services to, and/or acquire, hold
    6



--------------------------------------------------------------------------------



or sell, for its own accounts and the accounts of customers, equity, debt and
other securities and financial instruments (including bank loans and other
obligations) of, you and other companies with which you may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by an Initial Lender, its affiliates or any of its respective customers,
all rights in respect of such securities and financial instruments, including
any voting rights, will be exercised by the holder of the rights, in its sole
discretion.
You agree that the Initial Lenders and the Lead Arranger will act under this
Exit Commitment Letter as independent contractors and that nothing in this Exit
Commitment Letter will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Initial Lender or
the Lead Arranger and you, your respective equity holders or your and their
respective affiliates. You acknowledge and agree that (a) the transactions
contemplated by this Exit Commitment Letter are arm’s-length commercial
transactions between each Initial Lender or the Lead Arranger and, if
applicable, its affiliates, on the one hand, and you, on the other, (b) in
connection therewith and with the process leading to such transaction each
Initial Lender and the Lead Arranger and, if applicable, its respective
affiliates, is acting solely as a principal and has not been, is not and will
not be acting as an advisor, agent or fiduciary of you, your management, equity
holders, creditors, affiliates or any other person and (c) each Initial Lender
and the Lead Arranger, if applicable, and each of their respective affiliates,
has not assumed an advisory or fiduciary responsibility or any other obligation
in favor of you or your affiliates with respect to the transactions contemplated
hereby or the process leading thereto (irrespective of whether such Initial
Lender or the Lead Arranger or any of its respective affiliates has advised or
is currently advising you or your affiliates on other matters) except the
obligations expressly set forth in this Exit Commitment Letter. You further
acknowledge and agree that (x) you are responsible for making your own
independent judgment with respect to such transactions and the process leading
thereto, (y) you are capable of evaluating and you understand and accept the
terms, risks and conditions of the transactions contemplated hereby, and neither
Wells Fargo, nor any other Initial Lender or the Lead Arranger shall have any
responsibility or liability to you with respect thereto, and (z) no Initial
Lender or the Lead Arranger is advising the Credit Parties as to any legal, tax,
investment, accounting, regulatory or any other matters in any jurisdiction, and
you shall consult with your own advisors concerning such matters and you shall
be responsible for making your own independent investigation and appraisal of
the transactions contemplated hereby. Any review by Wells Fargo or any other
Initial Lender or the Lead Arranger of the Credit Parties, the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of Wells Fargo or such other Initial Lender or
the Lead Arranger, respectively, and shall not be on behalf of the Credit
Parties. You agree that you will not assert any claim against Wells Fargo or any
other Initial Lender or the Lead Arranger based on an alleged breach of
fiduciary duty by Wells Fargo or such other Initial Lender or the Lead Arranger
in connection with this Exit Commitment Letter and the transactions contemplated
hereby.
8.Confidentiality
This Exit Commitment Letter is delivered to you on the understanding that
neither this Exit Commitment Letter nor the Fee Letter nor any of their terms or
substance shall be disclosed
    7



--------------------------------------------------------------------------------



by you, directly or indirectly, to any other person, except  to you and your
officers, directors, employees, affiliates, members, partners, stockholders,
attorneys, accountants, agents and advisors, in each case on a confidential and
need-to-know basis,  as may be required by or in any legal, judicial or
administrative proceeding or as otherwise required by law or regulation or as
requested by a governmental or regulatory authority (in which case you agree, to
the extent permitted by law, to inform us promptly thereof), if the Lead
Arranger consents in writing to such proposed disclosure,  in connection with
the enforcement of your rights hereunder or under the Fee Letter,  this
Commitment Letter and the existence and contents hereof (but not the Fee Letter
or the contents thereof other than the existence thereof and the contents
thereof as part of projections, pro forma information and a generic disclosure
of aggregate sources and uses to the extent customary in marketing materials and
other required filings) may be disclosed  in connection with the syndication or
arrangement of the Exit Facility or in connection with, and as may be required
for, any public filing and to the parties to the Restructuring Support Agreement
and to any party required by the Bankruptcy Court. Notwithstanding anything to
the contrary in the foregoing, you shall be permitted to file the Fee Letter
with the Bankruptcy Court under seal in form and substance reasonably
satisfactory to Wells Fargo or in a redacted manner in form and substance
reasonably satisfactory to Wells Fargo and provide an unredacted copy of the Fee
Letter to (i) the Bankruptcy Court, (ii) the Office of the United States Trustee
for the Southern District of Texas and (iii) any other party or advisor as
required by the Bankruptcy Court; provided, that the disclosure of this Exit
Commitment Letter and the Fee Letter to such advisors is on a confidential,
“professionals only” basis.
Each Initial Lender severally (and not jointly) shall use all nonpublic
information received by it in connection with the Exit Facility and the related
transactions solely for the purposes of providing the services that are the
subject of this Exit Commitment Letter and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent any Initial
Lender from disclosing any such information to any Lenders or participants or
prospective Lenders or participants,  in any legal, judicial, administrative
proceeding or other compulsory process or as required by applicable law or
regulations (in which case such Initial Lender shall promptly notify you, in
advance, to the extent permitted by law), upon the request or demand of any
regulatory authority (including any self-regulatory authority) or other
governmental authority purporting to have jurisdiction over Wells Fargo, an
Initial Lender or the Lead Arranger, or any of its respective affiliates (in
which case such person agrees (except with respect to any audit or examination
conducted by bank accountants or any self-regulatory authority or governmental
or regulatory authority exercising examination or regulatory authority), to the
extent practicable and not prohibited by applicable law or regulation, to inform
you promptly thereof prior to disclosure),  to the employees, legal counsel,
independent auditors, professionals and other experts or agents of such Initial
Lender (collectively, “Representatives”) who are informed of the confidential
nature of such information and are or have been advised of their obligation to
keep information of this type confidential,  to any of its respective affiliates
(provided that any such affiliate is advised of its obligation to retain such
information as confidential, and such Initial Lender shall be responsible for
its respective affiliates’ compliance with this paragraph) solely in connection
with the Transactions,  to the extent any such information becomes publicly
available other than by reason of disclosure by such Initial Lender, its
affiliates or Representatives in breach of this Exit Commitment Letter or any
applicable
    8



--------------------------------------------------------------------------------



confidentiality obligation to you,  for purposes of establishing a “due
diligence” defense,  in connection with the exercise of any remedies hereunder
or under the Fee Letter or any suit, action or proceeding relating to this Exit
Commitment Letter, the Fee Letter or the Exit Facility and  pursuant to
customary disclosure about the terms of the financing contemplated hereby in the
ordinary course of business to market data collectors and similar service
providers to the loan industry for league table purposes; provided that the
disclosure of any such information to any Lenders or prospective Lenders or
participants or prospective participants referred to above shall be made subject
to the acknowledgment and acceptance in writing by such Lender or prospective
Lender or participant or prospective participant that such information is being
disseminated on a confidential basis in accordance with the standard syndication
processes of such Initial Lender or customary market standards for dissemination
of such type of information. The provisions of this paragraph shall
automatically terminate on the earlier of (a) the Closing Date and (b) one year
following the date of this Exit Commitment Letter.
9.Assignments
This Exit Commitment Letter shall not be assignable by you without the prior
written consent of each Initial Lender (and any purported assignment without
such consent shall be null and void), is intended to be solely for the benefit
of the parties hereto and the indemnified persons and is not intended to and
does not confer any benefits upon, or create any rights in favor of, any person
other than the parties hereto and the indemnified persons to the extent
expressly set forth herein.
10.Acceptance/ Expiration of Commitments
If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Exit Commitment Letter and the Fee Letter by
returning to us executed counterparts of this Exit Commitment Letter and the Fee
Letter not later than 11:59 p.m., Houston, Texas time, on September 29, 2020
(the “Acceptance Deadline”). This offer will automatically expire at such time
if we have not received such executed counterparts in accordance with the
preceding sentence. In the event that the Final DIP Order (as defined in the DIP
Credit Agreement) is not entered by the Bankruptcy Court (as defined in the DIP
Credit Agreement) on or before the Expiration Date (as defined below), then this
Commitment Letter and the commitments hereunder (including, for the avoidance of
doubt, the commitments with respect to the Exit Facility) shall automatically
terminate unless the Initial Lenders shall, in their discretion, agree to an
extension (which consent may be provided by electronic mail communicated by
Administrative Agent’s counsel to Credit Parties’ counsel). In addition, if not
otherwise terminated in accordance with the immediately preceding sentence, this
Exit Commitment Letter and the commitments hereunder shall automatically
terminate, unless the Initial Lenders shall, in their discretion, agree
otherwise (which consent may be provided by electronic mail communicated by
Administrative Agent’s counsel to Credit Parties’ counsel), if (a) the effective
date of the Chapter 11 Plan (as defined in the DIP Credit Agreement) has not
occurred on or prior to December 20, 2020 (or, to the extent that the
corresponding milestone under the DIP Credit Agreement has been extended in
accordance with the terms thereunder, such date after giving effect to such
extension), (b) the Restructuring Support Agreement is terminated for any
    9



--------------------------------------------------------------------------------



reason or (c) the “Maturity Date” (as defined in that DIP Credit Agreement)
occurs if the Closing Date has not already occurred on or prior to such time.
For purposes of this Commitment Letter, “Expiration Date” means 5:00 p.m.,
Houston, Texas time on the date that is thirty (30) days after the Petition Date
(as defined in the DIP Credit Agreement) (or, to the extent that the
corresponding milestone under the DIP Credit Agreement has been extended in
accordance with the terms thereunder, such date after giving effect to such
extension); provided that the foregoing Expiration Date shall automatically be
extended to forty-five (45) days after the Petition Date in the event the Credit
Parties commence the Chapter 11 Cases on a “prepackaged” basis by commencing
solicitation of a chapter 11 plan of reorganization prior to the Petition Date;
provided further, however, that in no event shall such Expiration Date be later
than immediately preceding the hearing on confirmation of the Chapter 11 Plan.
11.    Miscellaneous
Subject to the limitations set forth in Section 3 above, each Initial Lender
reserves the right to employ the services of its affiliates in providing
services contemplated hereby and to allocate, in whole or in part, to its
affiliates certain fees payable to such Initial Lender in such manner as such
Initial Lender and its affiliates may agree in their sole discretion. This Exit
Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and each Initial Lender. This Exit Commitment Letter may
be executed in any number of counterparts, each of which shall be deemed an
original, and all of which, when taken together, shall constitute one agreement.
Any signature page to this Exit Commitment Letter may be delivered by facsimile,
electronic transmission (e.g., “pdf” or “tif”) or any electronic signature
complying with the U.S. federal ESIGN Act of 2000 or the New York Electronic
Signature and Records Act or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes to the fullest extent permitted by applicable
law. For the avoidance of doubt, the foregoing also applies to any amendment,
extension or renewal of this Exit Commitment Letter. Each party hereto
represents and warrants to the other parties hereto that, to the extent such
party has executed this Exit Commitment Letter through electronic means, it has
the corporate capacity and authority to do so and there are no restrictions for
doing so in such party’s constitutive documents. This Exit Commitment Letter
(including the Exhibits and annexes hereto), together with the Fee Letter and
the Restructuring Support Agreement are (i) the only agreements that have been
entered into among us and you with respect to the Exit Facility and (ii)
supersede all prior understandings, whether written or oral, among us with
respect to the Exit Facility and set forth the entire understanding of the
parties with respect thereto.
THIS EXIT COMMITMENT LETTER AND THE FEE LETTER AND ANY CLAIM OR CONTROVERSY
ARISING HEREUNDER OR RELATED HERETO (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF OR
THEREOF) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT
    10



--------------------------------------------------------------------------------



REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF AND, TO THE
EXTENT APPLICABLE, TITLE 11 OF THE UNITED STATES CODE. YOU AND WE HEREBY
IRREVOCABLY AGREE TO WAIVE TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING, CLAIM
OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT
OF THE TRANSACTIONS, THIS EXIT COMMITMENT LETTER OR THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.
You and we hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of the Bankruptcy Court or any state or Federal court sitting in
the Borough of Manhattan in the City of New York, over any suit, action or
proceeding arising out of or relating to the Transactions or the other
transactions contemplated hereby, this Exit Commitment Letter or the Fee Letter
or the performance of services hereunder or thereunder. You and we agree that
service of any process, summons, notice or document by registered mail addressed
to you or us shall be effective service of process for any suit, action or
proceeding brought in any such court. You and we hereby irrevocably and
unconditionally waive any objection to the laying of venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding has been brought in any inconvenient forum. Each of the
Initial Lenders hereby notifies you that (a) pursuant to the requirements of the
USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law on October 26,
2001) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies the Credit Parties, which information includes
names, addresses, tax identification numbers and other information that will
allow such Initial Lender to identify the Credit Parties in accordance with the
PATRIOT Act and (b) to the extent the Borrower qualifies as a “legal entity
customer” under 31 C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”), it
must obtain a certification regarding beneficial ownership in relation to the
Borrower that satisfies the requirements of the Beneficial Ownership Regulation.
This notice is given in accordance with the requirements of the PATRIOT Act and
is effective for the Initial Lenders.
Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Exit Commitment Letter.
The indemnification, fee, expense, jurisdiction, information and confidentiality
provisions contained herein and in the Fee Letter shall remain in full force and
effect regardless of whether definitive financing documentation for the Exit
Facility shall be executed and delivered and notwithstanding the termination of
this Exit Commitment Letter or the commitments hereunder; provided that your
obligations under this Exit Commitment Letter (other than your obligations with
respect to confidentiality) shall automatically terminate and be superseded, to
the extent comparable, by the provisions of the Facility Documentation upon the
occurrence of the effectiveness thereof.
[Signature Pages Follow]
    11




--------------------------------------------------------------------------------



    If you are in agreement with the foregoing, please indicate acceptance of
the terms hereof by signing the enclosed counterpart of this Exit Commitment
Letter and returning it to the Lead Arranger, together with executed
counterparts of the Fee Letter, by no later than the Acceptance Deadline.


                            Sincerely,


WELLS FARGO SECURITIES, LLC
as Lead Arranger
By: /s/ Rob McLean    
Name: Rob McLean
Title: Director


[Signature Page to Exit Commitment Letter – Oasis Petroleum North America LLC]


--------------------------------------------------------------------------------



LENDERS:


WELLS FARGO BANK, N.A.,
as an Initial Lender
By: /s/ Courtney Kubesch    
Name: Courtney Kubesch
Title: Director






--------------------------------------------------------------------------------



CITIBANK, N.A.,
as an Initial Lender




By: /s/ Cliff Vaz    
Name: Cliff Vaz
Title: Vice President




[Signature Page to Exit Commitment Letter – Oasis Petroleum North America LLC]



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as an Initial Lender


By: /s/ Anson Williams    
Name: Anson Williams
Title: Authorized Signatory


[Signature Page to Exit Commitment Letter – Oasis Petroleum North America LLC]




--------------------------------------------------------------------------------



ROYAL BANK OF CANADA,
as an Initial Lender




By: /s/ Leslie P. Vowell    
Name: Leslie P. Vowell
Title: Authorized Signatory






[Signature Page to Exit Commitment Letter – Oasis Petroleum North America LLC]



--------------------------------------------------------------------------------



CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH,
as an Initial Lender


By: /s/ Trudy W. Nelson    
Name: Trudy W. Nelson
Title: Authorized Signatory


By: /s/ Scott W. Danvers    
Name: Scott W. Danvers
Title: Authorized Signatory
[Signature Page to Exit Commitment Letter – Oasis Petroleum North America LLC]




--------------------------------------------------------------------------------



CAPITAL ONE, NATIONAL ASSOCIATION,
as an Initial Lender




By: /s/ Matthew Brice    
Name: Matthew Brice
Title: Director






[Signature Page to Exit Commitment Letter – Oasis Petroleum North America LLC]



--------------------------------------------------------------------------------



BBVA USA,
as an Initial Lender




By: /s/ Mark H. Wolf    
Name: Mark H. Wolf
Title: Senior Vice President




[Signature Page to Exit Commitment Letter – Oasis Petroleum North America LLC]



--------------------------------------------------------------------------------



CITIZENS BANK, N.A.,
as an Initial Lender


By: /s/ Michael Flynn    
Name: Michael Flynn
Title: Senior Vice President




[Signature Page to Exit Commitment Letter – Oasis Petroleum North America LLC]



--------------------------------------------------------------------------------



ING CAPITAL LLC,
as an Initial Lender


By: /s/ Juli Bieser    
Name: Juli Bieser
Title: Managing Director


By: /s/ Lauren Gutterman    
Name: Lauren Gutterman
Title: Vice President


[Signature Page to Exit Commitment Letter – Oasis Petroleum North America LLC]




--------------------------------------------------------------------------------



BOKF, NA dba BANK OF TEXAS,
as an Initial Lender


By: /s/ Mari Salazar    
Name: Mari Salazar
Title: SVP






[Signature Page to Exit Commitment Letter – Oasis Petroleum North America LLC]



--------------------------------------------------------------------------------



TRUIST BANK, FORMERLY BRANCH BANK & TRUST,
as an Initial Lender


By: /s/ Jade K. Silver    
Name: Jade K. Silver
Title: Senior Vice President








[Signature Page to Exit Commitment Letter – Oasis Petroleum North America LLC]



--------------------------------------------------------------------------------



COMERICA BANK,
as an Initial Lender


By: /s/ Garrett Merrell    
Name: Garrett Merrell
Title: Vice President








[Signature Page to Exit Commitment Letter – Oasis Petroleum North America LLC]



--------------------------------------------------------------------------------



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as an Initial Lender


By: /s/ Nupur Kumar    
Name: Nupur Kumar
Title: Authorized Signatory


By: /s/ Christopher Zybrick    
Name: Christopher Zybrick
Title: Authorized Signatory




[Signature Page to Exit Commitment Letter – Oasis Petroleum North America LLC]



--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA,
as an Initial Lender


By: /s/ Jacob Elder    
Name: Jacob Elder
Title: Authorized Signatory


[Signature Page to Exit Commitment Letter – Oasis Petroleum North America LLC]




--------------------------------------------------------------------------------



IBERIABANK, A DIVISION OF FIRST HORIZON BANK,
as an Initial Lender


By: /s/ W. Bryan Chapman    
Name: W. Bryan Chapman
Title: Market President-Energy Lending


[Signature Page to Exit Commitment Letter – Oasis Petroleum North America LLC]

--------------------------------------------------------------------------------



REGIONS BANK,
as an Initial Lender


By: /s/ J. Patrick Carrigan    
Name: J. Patrick Carrigan
Title: Senior Vice President






[Signature Page to Exit Commitment Letter – Oasis Petroleum North America LLC]



--------------------------------------------------------------------------------



ZIONS BANCORPORATION, N.A. dba AMEGY BANK,
as an Initial Lender




By: /s/ John Moffitt    
Name: John Moffitt
Title: Senior Vice President




[Signature Page to Exit Commitment Letter – Oasis Petroleum North America LLC]




--------------------------------------------------------------------------------



MIZUHO BANK, LTD.,
as an Initial Lender


By: /s/ John Davies    
Name: John Davies
Title: Authorized Signatory








--------------------------------------------------------------------------------





FIFTH THIRD BANK, NATIONAL ASSOCIATION,
as an Initial Lender


By: /s/ Michael Miller    
Name: Michael Miller
Title: Vice President








--------------------------------------------------------------------------------



Agreed to and accepted as of the date first
above written:
OASIS PETROLEUM NORTH AMERICA LLC, a Delaware limited liability company
By: /s/ Michael H. Lou    
Name: Michael H. Lou
Title: Executive Vice President and Chief Financial Officer    












--------------------------------------------------------------------------------



Exhibit A
Exit Facility Term Sheet
[See attached.]
Exhibit A to Exit Commitment Letter – Oasis Petroleum North America LLC


--------------------------------------------------------------------------------

image111.jpg [image111.jpg]                                    Execution Version
CONFIDENTIAL
Oasis Petroleum North America LLC
Exit Senior Secured Revolving Credit Facility
Indicative Summary of Terms and Conditions


I.    Parties
Borrower:
Oasis Petroleum North America LLC, a Delaware limited liability company (the
“Borrower”).
Guarantors:
Oasis Petroleum Inc., a Delaware corporation (the “Parent”), Oasis Petroleum
LLC, a Delaware limited liability company (“OP LLC”), Oasis Petroleum Marketing
LLC, a Delaware limited liability company, Oasis Well Services LLC, a Delaware
limited liability company, Oasis Midstream Services LLC, a Delaware limited
liability company, OMS Holdings LLC, a Delaware limited liability company, Oasis
Petroleum Permian LLC, a Delaware limited liability company, OMP GP LLC, a
Delaware limited liability company (the “General Partner”), and all Material
Subsidiaries that are required to guarantee the Facility (defined below) in
accordance with its terms during the tenor of the Facility (collectively, the
“Guarantors” and, together with the Borrower, the “Credit Parties”); provided
that (a) foreign Subsidiaries, (b) domestic Subsidiaries, substantially all the
assets of which consist of equity interests, or debt and equity interests, in
controlled foreign corporations (“FSHCO”) and (c) domestic Subsidiaries that are
direct or indirect Subsidiaries of foreign Subsidiaries, shall not be required
to become Guarantors.
“Material Subsidiary” means, as of any date, (a) any restricted domestic
Subsidiary that owns any oil and gas property evaluated in the most recently
delivered reserve report and (b) any restricted domestic Subsidiary of Parent,
OP LLC or the Borrower that, together with its subsidiaries, owns property
having a fair market value of $5,000,000 or more; provided that if the aggregate
fair market value of all property of all restricted domestic Subsidiaries that
are not Guarantors exceeds $10,000,000, then Parent, OP LLC and the Borrower
shall promptly designate restricted domestic Subsidiaries that are not then
Guarantors as Material Subsidiaries (and cause such designated Material
Subsidiaries to comply with the Facility) to the extent necessary so that the
aggregate fair market value of all property owned by restricted domestic
Subsidiaries that are not then Guarantors is less than $10,000,000. For purposes
herein, “Subsidiary” shall exclude Oasis Petroleum International LLC and its
subsidiaries, Oasis Midstream Partners, LP (“OMP”) and its subsidiaries and the
DevCos (defined below).
DevCos:
Beartooth DevCo LLC, a Delaware limited liability company, and Bobcat DevCo LLC,
a Delaware limited liability company (each a “DevCo” and together, the
“DevCos”).
Administrative Agent:
Wells Fargo Bank, N.A. (“Wells Fargo” and in such capacity, the “Administrative
Agent”).
Sole Lead Arranger and Sole Lead Bookrunner:
Wells Fargo Securities, LLC shall act as sole lead arranger and sole lead
bookrunner (in such capacity, the “Lead Arranger”).
Revolving Lenders:
Wells Fargo and a syndicate of financial institutions and other entities
arranged by the Lead Arranger and approved by the Borrower (each a “Revolving
Lender” and, collectively, the “Revolving Lenders”). On the Closing Date
(defined below), the Revolving Lenders shall constitute all of the Pre-Petition
Lenders (defined below) participating in the DIP Facility (defined below). For
the avoidance of doubt, in no event shall any Term Lender (defined below) be
considered a Revolving Lender.
Required Revolving Lenders:
Revolving Lenders (excluding any defaulting Revolving Lenders) holding not less
than 66.67% of the outstanding aggregate amount of the revolving loans under the
Facility (the “Loans”) and participations in Letters of Credit (defined below)
(or, if no Loans or Letters of Credit are outstanding, Revolving Lenders
(excluding any defaulting Revolving Lenders) holding not less than such
percentage of the unused Commitments (defined below) under the Facility) (the
“Required Revolving Lenders”). For the avoidance of doubt, in no event shall any
Term Lender be considered in the determination of Required Revolving Lenders.
Majority Revolving Lenders:Revolving Lenders (excluding any defaulting Revolving
Lenders) holding more than 50% of the outstanding aggregate amount of the Loans
and participations in Letters of Credit (or, if no Loans or Letters of Credit
are outstanding, Revolving Lenders (excluding any defaulting Revolving Lenders)
holding more than such percentage of the unused Commitments under the Facility).
For the avoidance of doubt, in no event shall any Term Lender be considered in
the determination of Majority Revolving Lenders.Swingline Lender:
Wells Fargo (in such capacity, the “Swingline Lender”).
II.     Facility
Type and Amount of Facility:
The reserve-based revolving credit facility (the “Facility”) shall be in an
amount of up to $1.5 billion (the “Aggregate Maximum Credit Amount” and the
portion of the Aggregate Maximum Credit Amount allocated to a particular
Revolving Lender shall be referred to herein as such Revolving Lender’s “Maximum
Credit Amount”).
Maturity Date:
The date that is 3.5 years after the Closing Date (the “Maturity Date”).
Availability:
Subject to the Borrowing Base and the Aggregate Elected Commitment Amount (each
term defined below) then in effect and to the Availability Block and the Initial
Hedge Reduction Amount, in each case, described in the row captioned “Initial
Hedging”, the Facility shall be available on a revolving basis during the period
commencing on the Closing Date subject to satisfaction of the applicable
conditions precedent described below, and ending on the earlier of the Maturity
Date and the termination of the Commitments (the “Termination Date”), in
accordance with the terms of the Facility Documentation (defined below).
Availability under the Facility shall be limited to the total Commitments of the
Revolving Lenders, and shall also be subject to the Availability Block described
below and the Initial Hedge Reduction Amount described below. “Commitment”
means, with respect to each Revolving Lender, the commitment of such Revolving
Lender to make Loans, to acquire participations in Swingline Loans (defined
below) and to acquire participations in Letters of Credit under the Facility,
expressed as an amount which shall at any time be the least of (a) such
Revolving Lender’s Maximum Credit Amount, (b) such Revolving Lender’s applicable
percentage of the then effective Borrowing Base and (c) such Revolving Lender’s
Elected Commitment (defined below).
Letters of Credit:
A portion of the Facility equal to $100 million shall be available for the
issuance of letters of credit (the “Letters of Credit”) by Wells Fargo (in such
capacity, the “Issuing Bank”). No Letter of Credit shall have an expiration date
after the earlier of (a) one year after the date of issuance (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(b) five business days prior to the Maturity Date. On the Closing Date, all
letters of credit issued (or deemed reissued) under the DIP Credit Agreement
shall be refinanced and deemed reissued under the Credit Agreement (defined
below).
Drawings under any Letter of Credit shall be reimbursed by the Borrower on the
same business day if the Borrower receives notice of the applicable Letter of
Credit disbursement by 10:00 a.m. New York City time on such day; provided, that
if such disbursement is not less than $1,000,000, the Borrower shall be deemed
to have requested an ABR Loan (defined below) in the amount of such
disbursement. To the extent that the Borrower does not so reimburse the Issuing
Bank, the Administrative Agent shall notify each Revolving Lender of (a) the
applicable disbursement, (b) the payment then due from the Borrower and (c) such
Revolving Lender’s applicable percentage thereof. Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent its
applicable percentage of the payment then due from the Borrower.Swingline Loans:
A portion of the Facility shall be available for the extension by the Swingline
Lender of swingline loans (the “Swingline Loans”) not resulting in (a) swingline
borrowings in excess of $50,000,000 at any time outstanding or (b) the sum of
the outstanding principal amount of the Loans, the outstanding principal amount
of the Swingline Loans and the LC Exposure (defined below) (the “Revolving
Credit Exposure”) exceeding the aggregate Commitments. Settlement of such
Swingline Loans will occur no later than seven (7) business days following the
making of a Swingline Loan. Upon the making by the Swingline Lender of any
Swingline Loan, the Administrative Agent shall notify each Revolving Lender of
its applicable percentage thereof and each Revolving Lender shall pay to the
Administrative Agent its applicable percentage of such Swingline Loan. The
Borrower may borrow, prepay and reborrow amounts under the subfacility for
Swingline Loans provided for in the Credit Agreement; however, in no event may
the Borrower continue or convert a Swingline Loan.
Purpose:
The proceeds of the Loans shall be used by the Borrower (a) for payments of
certain fees, costs and expenses in connection with the Transactions (as defined
in the Exit Commitment Letter to which this Exit Facility Term Sheet is
attached), (b) to consummate the Refinancing (as defined in the Exit Commitment
Letter to which this Exit Facility Term Sheet is attached) and (c) for general
corporate purposes (including funding working capital for exploration and
production operations) and to repay Swingline Loans; provided that the Borrower
will not use any proceeds for any purpose which would violate the provisions of
Regulations T, U or X.




--------------------------------------------------------------------------------




Security:
The Facility and each commodity swap, interest rate swap or similar agreement
between the Borrower and a Revolving Lender or an affiliate of a Revolving
Lender (whether such swap was entered into prior to the time, or during the
time, that such person or its affiliate is a Revolving Lender (including any
swap agreement entered into with such person in existence prior to the Closing
Date), even if such person subsequently ceases to be a Revolving Lender (or an
affiliate thereof)) shall be ratably secured by:
•    First priority (subject to certain permitted liens to be defined in the
Facility Documentation in a manner consistent with the Documentation Principles
(defined below)), perfected liens and security interests on substantially all
assets of the Credit Parties, including a first priority (subject to certain
permitted liens), perfected lien on all equipment of the Credit Parties and on
all oil and gas properties of the Borrower and its subsidiaries that are
Guarantors comprising not less than 90% of the proved oil and gas properties
evaluated in the reserve report most recently delivered to the Administrative
Agent, in each case, subject to exceptions to be agreed.
•    Pledge of (a) 100% of the stock of restricted domestic Subsidiaries and (b)
65% of the stock of restricted foreign Subsidiaries and FSHCOs with, in each
case for entities described in this clause (b), total assets greater than
$1,000,000.
•    Unconditional joint and several guarantee from each Guarantor.
 • Pledge of equity in the Credit Parties’ percentage ownership in the DevCos
and OMP.
Borrowing Base:
The Borrowing Base (the “Borrowing Base”) will be proposed by the Administrative
Agent and subject to Revolving Lender approval as described below; provided that
each of any proposal made by the Administrative Agent and each Revolving
Lender’s determination as to whether to approve or disapprove such proposal will
be in the sole discretion of the Administrative Agent and such Revolving Lender,
as applicable, based upon its review of the most recently delivered reserve
report (including any supplemental information provided thereto) and such other
information (including, without limitation, the status of title information with
respect to the oil and gas properties of the Credit Parties and the existence of
any other debt, the Credit Parties’ other assets, liabilities, fixed charges,
cash flow, business, properties, prospects, management and ownership, hedged and
unhedged exposure to price, price and production scenarios, interest rate and
operating cost changes) as it deems appropriate in its sole discretion and
consistent with its normal oil and gas lending criteria as it exists at the
particular time. The Borrowing Base will be re-determined on a semi-annual
basis, with the parties having the Interim Redetermination Rights as described
below. The Borrowing Base will also be subject to interim adjustments in
connection with (a) sales of assets, hedge unwinds and title defects such that
if the aggregate value of such sales or hedge unwinds exceeds 5.0% of the then
existing Borrowing Base, the Borrowing Base will be automatically reduced by an
amount equal to such excess and (b) the incurrence of Unsecured Debt, such that
upon the incurrence thereof, the Borrowing Base will be automatically reduced by
an amount equal to the product of 0.25 multiplied by an amount equal to the
difference between (x) the stated principal amount of such Unsecured Debt minus
(y) the stated principal amount of previously outstanding Unsecured Debt to the
extent such previously outstanding principal amount was redeemed or refinanced
with the proceeds of such Unsecured Debt. Scheduled Borrowing Base
redeterminations will be on a semi-annual basis each April 1st and October 1st,
based upon a reserve report prepared as of the immediately preceding January 1
and July 1, respectively, and delivered to the Administrative Agent and the
Revolving Lenders on or before March 1st and September 1st of each year,
respectively; provided that the first scheduled Borrowing Base redetermination
will occur on or about April 1, 2021. The January 1 reserve report will be
comprised of (a) a report prepared by one or more Approved Petroleum Engineers
(as defined in the Existing Credit Agreement) with regards to not less than 90%
of the proved oil and gas properties of the Borrower and its subsidiaries that
are Guarantors and (b) a report on the remainder of such oil and gas properties
prepared internally by the Borrower, and the July 1 reserve report will be
prepared internally by the Borrower in a form reasonably acceptable to the
Administrative Agent.
Upon receipt of a proposed Borrowing Base notice, each Revolving Lender shall
have fifteen (15) days to agree with the proposed Borrowing Base or disagree
with the proposed Borrowing Base by proposing an alternate Borrowing Base. If,
in the case of any proposed Borrowing Base that would decrease or maintain the
Borrowing Base then in effect, at the end of such fifteen (15) days, any
Revolving Lender has not communicated its approval or disapproval in writing to
the Administrative Agent, such silence shall be deemed to be an approval of the
proposed Borrowing Base. If, in the case of any proposed Borrowing Base that
would increase the Borrowing Base then in effect, at the end of such fifteen
(15) days, any Revolving Lender has not communicated its approval or disapproval
in writing to the Administrative Agent, such silence shall be deemed to be a
disapproval of the proposed Borrowing Base. If, at or prior to the end of such
15-day period, all of the Revolving Lenders, in the case of a proposed Borrowing
Base that would increase the Borrowing Base then in effect, or the Required
Revolving Lenders (defined below), in the case of a proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect, have approved or,
in the case of a decrease or reaffirmation, deemed to have approved, as
aforesaid, then the proposed Borrowing Base shall become the new Borrowing Base,
effective on the date specified in the Facility. If, however, at the end of such
15-day period, all of the Revolving Lenders or the Required Revolving Lenders,
as applicable, have not approved or, in the case of a decrease or reaffirmation,
deemed to have approved, as aforesaid, then the Administrative Agent shall poll
the Revolving Lenders to ascertain the highest Borrowing Base then acceptable to
(a) in the case of a decrease or reaffirmation, a number of Revolving Lenders
sufficient to constitute the Required Revolving Lenders and (b) in the case of
an increase, all of the Revolving Lenders, and such amount shall become the new
Borrowing Base, effective on the date specified in the Facility.
The Borrower or the Administrative Agent, at the request of the Required
Revolving Lenders, each may request one additional unscheduled Borrowing Base
redetermination during any 12-month period (except for the period commencing on
the Closing Date and ending on April 1, 2021) (the “Interim Redetermination
Rights”).
To the extent the Closing Date occurs on or before the ninetieth (90th) day
after the execution of the Exit Commitment Letter to which this Exit Facility
Term Sheet is attached, the initial Borrowing Base shall be an amount equal to
(a) $575,000,000 minus (b) the principal amount of the Non-Participating Lender
Term Loan (as defined below). Otherwise, the initial Borrowing Base shall be
equal to an amount determined by the Administrative Agent and the Revolving
Lenders within the period that is thirty (30) days prior to the Closing Date,
based on the reserve report prepared as of July 1, 2020 and provided to the
Administrative Agent by the Borrower on September 1, 2020, along with such other
information as the Administrative Agent may require, and otherwise shall be in
accordance with the redetermination criteria described above.
Additionally, the initial Borrowing Base shall be subject to reduction by the
Initial Hedge Reduction Amount as described below in the row captioned “Initial
Hedging”.
Elected Commitments:
In addition to being subject to the Borrowing Base, availability under the
Facility will be limited to the aggregate amount of “Elected Commitments” of the
Revolving Lenders as set forth in the Facility (such aggregate amount, the
“Aggregate Elected Commitment Amount”). The Aggregate Elected Commitment Amount
as of the Closing Date shall be equal to the amount of the initial Borrowing
Base.
Once between each scheduled redetermination of the Borrowing Base, the Borrower
may request that the Aggregate Elected Commitment Amount be increased by either
an existing Revolving Lender increasing its Elected Commitment or by having a
person acceptable to the Administrative Agent who is not currently a Revolving
Lender become a Revolving Lender with an Elected Commitment under the Facility.
The Elected Commitments may be increased in amounts no less than $50 million
(unless the Administrative Agent consents to such lesser amount); provided that
in no event will such increase be permitted if the Aggregate Elected Commitment
Amount will exceed the Borrowing Base then in effect.
Upon any redetermination or other adjustment in the Borrowing Base that would
result in the Borrowing Base becoming less than the Aggregate Elected Commitment
Amount, the Aggregate Elected Commitment Amount shall be automatically reduced
(ratably among the Revolving Lenders in accordance with each Revolving Lender’s
percentage of the Aggregate Maximum Credit Amount) so that it equals such
redetermined Borrowing Base.
Non-Participating Lender Term Loan Facility:
To the extent that any holder of RBL Claims (as defined in the Restructuring
Support Agreement) does not elect to participate in the Facility, such holder
(each such holder, a “Term Lender” and, collectively, the “Term Lenders”; the
Term Lenders collectively with the Revolving Lenders, the “Lenders”) shall, in
accordance with the terms of the Restructuring Support Agreement, receive a
non-amortizing “second-out” term loan which shall (a) accrue interest at the
LIBO Rate plus 3.00% pursuant to a three-month Interest Period (as described in
Annex I), (b) have a maturity date no earlier than seven (7) years after the
Closing Date, (c) not subject the Credit Parties or its Subsidiaries to any
representations, warranties or covenants that are more burdensome or restrictive
to such entities than those applicable to the Facility, (d) be guaranteed and
secured on a pari passu basis with the Facility pursuant to the same Facility
Documentation, (e) include limited reporting obligations owed to the Term
Lenders to be agreed and (f) otherwise be on terms and conditions acceptable to
the Required Revolving Lenders and the Borrower (such term loan, the
“Non-Participating Lender Term Loan”). The Non-Participating Lender Term Loan
shall be documented as a separate tranche of term loan debt under the Facility
Documentation, and the Term Lenders shall not be entitled to vote on any matter
under the Facility Documentation (including but not limited to approval of the
Borrowing Base and amendments or waivers of covenants) other than with respect
to amendments or modifications directly and adversely affecting the economic
terms of the Non-Participating Lender Term Loan, such as any amendment or
modification that would decrease the interest rate applicable thereto (it being
understood that only the consent of the Majority Revolving Lenders shall be
necessary to waive any obligation of the Borrower to pay default interest) or
extend the maturity thereof.
III.    Certain Payment Provisions
Fees and Interest Rates:
As set forth on Annexes I and II.




--------------------------------------------------------------------------------




Principal Payments:On the Termination Date.Voluntary Prepayments:Voluntary
prepayments of Loans are permitted (subject to payment of applicable breakage
costs, if any) in minimum amounts and with prior notices to be set forth in the
Credit Agreement but in any case consistent with the Documentation
Principles.Mandatory Prepayments:
If, as a result of a scheduled or interim redetermination of the Borrowing Base
or an adjustment to the Borrowing Base in respect of title defects, the sum of
outstanding Loans and Letters of Credit exceeds the Borrowing Base (a “Borrowing
Base Deficiency”), then the Borrower shall, within ten (10) business days (or
such longer period as may be acceptable to the Administrative Agent) following
receipt of written notice of the redetermination or such adjustment, as
applicable, deliver written notice (the “Election Notice”) to the Administrative
Agent stating the action which the Borrower proposes to take to eliminate such
Borrowing Base Deficiency, and the Borrower shall thereafter, at its option:
(a) prepay the borrowings and/or deposit cash collateral in an aggregate
principal amount equal to such Borrowing Base Deficiency within thirty (30) days
after the Borrower’s delivery of the Election Notice;
(b) repay such Borrowing Base Deficiency in six (6) equal and consecutive
monthly installments, the first installment being due and payable thirty (30)
days after the Borrower’s receipt of notice of the redetermined or adjusted
Borrowing Base, and each subsequent installment being due and payable on the
same day in each of the five (5) subsequent calendar months;
(c) provide additional proved oil and gas properties not evaluated in the most
recently delivered reserve report acceptable to the Administrative Agent in its
sole discretion (together with title information with respect thereto acceptable
to the Administrative Agent in its sole discretion) sufficient to increase the
Borrowing Base by an amount at least equal to such Borrowing Base Deficiency
within thirty (30) days after its delivery of the Election Notice; or
(d) effect any combination of the foregoing clauses (a), (b) and (c) in amounts
necessary to eliminate such Borrowing Base Deficiency; provided that (x) if the
Borrower fails to provide a timely Election Notice, it shall be deemed to have
selected the option described in clause (b) above and (y) all payments required
to be made pursuant to this clause (d) must be made on or prior to the
Termination Date. If a Borrowing Base Deficiency remains after prepaying all of
the borrowings as a result of an LC Exposure, the Borrower shall deposit with
the Administrative Agent on behalf of the Revolving Lenders an amount equal to
such Borrowing Base Deficiency to be held as cash collateral as provided in the
Facility Documentation.
If a Borrowing Base Deficiency occurs as the result of an asset disposition,
unwind or termination of hedge arrangements, or in connection with the
incurrence of Unsecured Debt, then the Borrower shall (A) prepay the borrowings
in an aggregate principal amount equal to such Borrowing Base Deficiency (i)
within one (1) business day after the receipt of proceeds from such disposition,
unwind or termination or (ii) on the date of such incurrence of debt, and (B) if
a Borrowing Base Deficiency remains after prepaying all of the borrowings as a
result of LC Exposure, deposit with the Administrative Agent on behalf of the
Revolving Lenders an amount equal to such Borrowing Base Deficiency to be held
as cash collateral as provided in the Facility Documentation. The Borrower shall
be obligated to make such deposit of cash collateral on or prior to the first
business day succeeding the date it or any Credit Party receives cash proceeds
as a result of the applicable asset disposition, unwind or termination of hedge
arrangements or debt incurrence; provided that in all cases, the Borrowing Base
Deficiency must be eliminated on or prior to the Termination Date.
If a Borrowing Base Deficiency occurs as a result of the application of the
Initial Hedge Reduction Amount as described below, then, within one (1) business
day of such Borrowing Base reduction, the Borrower shall (A) prepay the
borrowings in an aggregate principal amount equal to such Borrowing Base
Deficiency, and (B) if a Borrowing Base Deficiency remains after prepaying all
of the borrowings as a result of LC Exposure, deposit with the Administrative
Agent on behalf of the Revolving Lenders an amount equal to such Borrowing Base
Deficiency to be held as cash collateral as provided in the Facility
Documentation.
Excess Cash Balances. If on the last business day of any week while there are
any Loans outstanding, the Borrower or any other Credit Party have any cash or
cash equivalents in excess of $50,000,000 in the aggregate (other than (a) cash
collateral with respect to Letters of Credit, (b) any cash set aside and to be
used to pay royalty or other production revenue obligations of the Credit
Parties for amounts which have accrued to unaffiliated third parties, (c) any
cash set aside to and to be used to pay in the ordinary course of business
amounts (other than royalty or other production revenue obligations) of the
Credit Parties then due and owing to unaffiliated third parties and for which
the Credit Parties have issued checks or have initiated wires or ACH transfers
(or will issue checks or initiate wires or ACH transfers within five business
days) in order to make such payments, (d) any cash set aside and used solely for
payroll or employee benefits or for the payment of taxes of the Credit Parties
and (e) any cash of the Credit Parties constituting purchase price deposits set
aside and held in escrow by an unaffiliated third party pursuant to a binding
and enforceable purchase and sale agreement with an unaffiliated third party
containing customary provisions regarding the payment and refunding of such
deposits (the “Excess Cash”), then the Borrower shall prepay the Loans in an
amount equal to the lesser of (x) the amount of Excess Cash and (y) the amount
of Loans then outstanding, on the next business day); provided that to the
extent that any Excess Cash results from the receipt of the proceeds of any sale
or disposition of property less than five (5) business days prior to such date,
then the Borrower shall not be required to prepay such Excess Cash until the
fifth business day following the receipt of such proceeds. Each prepayment of
Loans shall be applied as directed by the Borrower, provided that if the
Borrower does not provide instructions for the application of such prepayment,
such prepayment shall be applied, first, ratably to any ABR Loan then
outstanding, and, second, to any LIBO Rate Loan (defined below) then
outstanding, and if more than one LIBO Rate Loan is then outstanding, to each
such LIBO Rate Loan in order of priority beginning with the LIBO Rate Loan with
the least number of days remaining in the Interest Period (defined below)
applicable thereto and ending with the LIBO Rate Loan with the most number of
days remaining in the Interest Period applicable thereto. Each Excess Cash
prepayment of Loans shall be applied ratably to the Loans included in the
prepaid borrowings. Prepayments shall be accompanied by accrued interest to the
extent required by the Facility Documentation.
Optional Commitment Reductions:The Aggregate Maximum Credit Amount and the
Aggregate Elected Commitment Amount may be reduced by the Borrower in minimum
amounts to be set forth in the Facility Documentation or terminated in whole.
IV.    Certain Conditions to Borrowing and Issuance of Letters of Credit
Conditions Precedent to Effectiveness and Initial Borrowings:
The availability of the Facility shall be conditioned upon satisfaction of
customary conditions precedent to be agreed (the date upon which all such
conditions precedent shall be satisfied or waived, the “Closing Date”),
including without limitation:
(a)    the negotiation, execution and delivery of satisfactory Facility
Documentation, including security documentation, promissory notes and other
usual and customary closing documents, certificates, and authorizing resolutions
for the Facility;
(b)    the Revolving Lenders and the Administrative Agent shall have received
all reasonable and documented out-of-pocket fees and expenses required to be
paid on or before the Closing Date (including the reasonable and documented fees
and expenses of professionals retained by the Administrative Agent) invoiced at
least two business days prior thereto;
 (c)    all representations and warranties of the Credit Parties in the Facility
Documentation shall be true and correct in all material respects (or, if already
qualified by materiality, material adverse effect or a similar qualification,
true and correct in all respects), and there shall be no default or event of
default in existence at the time of, or after giving effect to the making of,
such funding on such date;
(d)    receipt and satisfactory review of (i) Borrower’s audited financial
statements for the most recent fiscal year ending at least 90 days prior to the
Closing Date, (ii) Borrower’s unaudited financial statements for the most recent
fiscal quarter ending at least 60 days prior to the Closing Date, (iii) pro
forma financial statements of the Borrower (after giving effect to closing) and
(iv) detailed financial projections (to be mutually agreed upon) of the
Borrower;
(e)    to the extent that the Closing Date has not occurred by March 1, 2021,
receipt of a reserve report prepared by an Approved Petroleum Engineer as of
January 1, 2020;
(f)    satisfactory title information as reasonably required by the
Administrative Agent on not less than 90% of the proved oil and gas properties
of the Credit Parties evaluated in the most recent reserve report;
 (g)    receipt of mortgages and security agreements providing perfected, first
priority (subject to certain permitted liens to be defined in the Facility
Documentation in a manner consistent with the Documentation Principles) liens
and security interests on (i) all personal property assets of the Credit Parties
constituting collateral, and (ii) not less than 90% of the proved oil and gas
properties of the Credit Parties evaluated in the most recent reserve report;
(h)    all governmental and third party approvals necessary in connection with
the financing contemplated hereby shall have been obtained and be in full force
and effect;
(i)    the Administrative Agent shall have received lien search results and be
satisfied that there are no liens and security interests on the Credit Parties’
property other than (i) those being released and (ii) permitted liens;
(j)    the delivery of legal opinions regarding the Facility Documentation,
including, as applicable, opinions of local counsel with respect to mortgages
governed by North Dakota, Montana and Texas law (which opinions shall include,
among other things, the enforceability of the mortgages under applicable local
law), in form and substance reasonably satisfactory to the Administrative Agent;
 (k)    the Administrative Agent and the Revolving Lenders shall have received,
by at least three (3) business days prior to the Closing Date, “know your
customer” and similar information required by bank regulatory authorities to the
extent requested at least six (6) business days prior to the Closing Date;
 (l)    no material adverse change (excluding the pendency of the bankruptcy
cases) from the date the Chapter 11 Cases commenced until the Closing Date;
(m) final redetermination of the Borrowing Base (to the extent required in
accordance with the row captioned “Borrowing Base” above);
(n) entry of a final order of the Bankruptcy Court confirming the Plan (as
defined in the Restructuring Support Agreement) that has not been reversed,
stayed, modified or amended;
(o) the Administrative Agent shall have received satisfactory evidence that the
Total Leverage Ratio (as defined below), determined on a pro forma basis after
giving effect to the occurrence of the Transactions, does not exceed 1.5 to 1.0
as of the last day of the most recently completed fiscal quarter ended at least
60 days (for any fiscal quarter other than the last fiscal quarter of 2020) or
90 days (for the fiscal quarter ended December 31, 2020) prior to the Closing
Date (with EBITDAX calculated on a last quarter annualized basis);
(p) minimum availability under the Facility, determined on a pro forma basis
after giving effect to the occurrence of the Transactions of $75 million;
provided that to the extent the Borrower has caused the beneficiary of a letter
of credit issued (or deemed reissued) under the DIP Credit Agreement that will
be reissued under the Facility to, on or prior to the Closing Date, enter into a
legally binding agreement (in form and substance reasonably acceptable to the
Administrative Agent) among the Borrower, such beneficiary and the
Administrative Agent pursuant to which such beneficiary shall agree to return
(or to accept an amendment thereto reducing the stated amount thereof) such
letter of credit within ten business days of the Closing Date, the stated amount
of such letter of credit (or the amount of such agreed reduction thereto) shall
increase availability on a dollar for dollar basis solely for the purpose of
determining satisfaction of this condition precedent (such adjustment as set
forth in this proviso, the “LC Adjustment”); provided further that in the event
that any beneficiary of any letter of credit subject to the LC Adjustment fails
to comply with the applicable agreement regarding such letter of credit on or
before the date that is ten business days after the Closing Date (or such later
date as the Administrative Agent may agree in its sole discretion), (x)
availability shall be recalculated as of such date without giving effect to the
LC Adjustment with respect to the applicable letter of credit and (y) to the
extent that availability is less than $75 million after giving effect to such
recalculation, an immediate event of default shall occur under the Facility;
(q) entry into hedges covering the Closing Date Minimum Hedge Volumes (as
defined below); and
(r) after giving effect to any requested credit extension on the Closing Date,
the Credit Parties shall have no outstanding debt except for debt permitted
under the Credit Agreement.
Conditions Precedent to Lending:
The making of each extension of credit shall be conditioned upon (a) the
accuracy in all material respects (or, if already qualified by materiality,
material adverse effect or a similar qualification, the accuracy in all
respects) of all representations and warranties (including, without limitation,
the material adverse change, solvency and litigation representations) in the
Facility Documentation on the date of such credit extension, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such credit extension,
such representations and warranties shall continue to be true and correct in all
material respects (or, if already qualified by materiality, material adverse
effect or a similar qualification, true and correct in all respects) as of such
specified earlier date, (b) there being no Borrowing Base Deficiency, no default
or event of default in existence at the time of, or after giving effect to the
making of, such extension of credit, (c) delivery of a borrowing request, (d) no
violation of, or conflict with, any applicable governmental requirement
occurring as a result of such credit extension, (e) there being no event,
development or circumstance that has resulted in, or could reasonably be
expected to have, a material adverse effect at the time of and immediately after
giving effect to such credit extension, (f) no change in law having occurred
that enjoins, prohibits or restrains, the making or repayment of any Loan or the
consummation of the transactions contemplated the Facility Documentation and (g)
there being no litigation pending or threatened seeking to, enjoin, prohibit or
restrain, the making or repayment of any Loan or the consummation of the
transactions contemplated the Facility Documentation.
At the time of and immediately after giving effect to any borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the Borrower together with the other Credit Parties shall not have
any Excess Cash.
V.    Certain Documentation Matters
Documentation Principles:
The definitive documentation for the Facility, including the credit agreement
(the “Credit Agreement”) and all other related agreements and documents
creating, evidencing or securing indebtedness or obligations of any of the
Credit Parties to the Administrative Agent or granting or perfecting liens or
security interests by any of the Credit Parties in favor of and for the benefit
of the Administrative Agent, for itself and for and on behalf of the Revolving
Lenders, on account of the Facility shall contain the terms set forth herein and
shall otherwise be negotiated in good faith within a reasonable time period to
be determined based on the expected Closing Date (the “Facility Documentation”).
The documentation will be based on the applicable “Loan Documents” under and as
defined in that certain Third Amended and Restated Credit Agreement dated
October 16, 2018, among the Parent, OP LLC and the Borrower; the lenders party
thereto (the “Pre-Petition Lenders”); and Wells Fargo, as administrative agent
(as in effect immediately prior to the commencement of bankruptcy case of the
Borrower, the “Existing Credit Agreement”), with changes consistent with this
Exit Facility Term Sheet and otherwise to reflect customary lender form updates,
including without limitation updated LIBOR replacement provisions (the
“Documentation Principles”).
Representations and Warranties:The Facility shall contain representations and
warranties customary for financings of this type (including materiality
thresholds and other qualifications to be agreed) and shall otherwise be
consistent with the Documentation Principles, including, without limitation:
existence and organizational status; power and authority; qualification;
execution, delivery and enforceability of Facility Documentation; compliance
with laws and agreements; with respect to the execution, delivery and
performance of the Facility Documentation, no violation of, or conflict with,
law, charter documents or material agreements; litigation; margin regulations;
licenses and permits; governmental approvals and other consents with respect to
the execution, delivery and performance of the Facility; Investment Company Act;
PATRIOT ACT; absence of undisclosed liabilities; accuracy of disclosure and
financial statements; since the Closing Date, no material adverse effect; no
defaults or Borrowing Base Deficiency; insurance; taxes; ERISA; environmental
matters; creation and perfection of security interests; no material
misstatements; ownership of properties; maintenance of properties; location of
business and offices; DevCo properties; subsidiaries and equity interests; state
regulation; title to refined products; gas imbalances; prepayments; marketing of
production; hedge agreements; use of loans and letters of credit; sanctions
laws/OFAC; EEA Financial Institutions; consolidated solvency; beneficial
ownership certificationAffirmative Covenants:
The Facility shall contain affirmative covenants customary for financings of
this type (including materiality thresholds and other qualifications to be
agreed) and shall otherwise be consistent with the Documentation Principles,
including, without limitation: delivery of annual and quarterly financial
statements (with annual financial statements to be accompanied by an audit
opinion from nationally recognized auditors that is not subject to qualification
as to “going concern” or the scope of such audit other than solely with respect
to, or resulting solely from (a) an upcoming maturity date under the Facility
occurring within one year from the time such opinion is delivered or (b) any
potential inability to satisfy any financial maintenance covenant on a future
date or in a future period); certificates and other information; delivery of
notices of defaults, certain material events and changes in beneficial
ownership; maintenance of organizational existence and rights and privileges;
conduct of business; performance of obligations under the Facility
Documentation; inspections (including books and records); operation and
maintenance of properties; maintenance of insurance; payment of taxes;
compliance with laws (including environmental laws); delivery of reserve reports
as described above; reasonably satisfactory title review on at least ninety
percent (90%) of the proved oil and gas properties of the Credit Parties
evaluated in the most recent reserve report; additional guarantors and
collateral; further assurances on collateral matters consistent with the
requirements otherwise set forth herein; ERISA; DevCo properties; marketing
activities; Commodity Exchange Act Keepwell Provisions; DevCo parent
undertaking; ownership of DevCo equity interests; ownership of General Partner
equity interests; unrestricted subsidiaries; use of proceeds; know-your-customer
information; sanctions laws/OFAC/anti-money laundering laws; account control
agreements; hedge agreements (required minimum rolling hedging of (i) 80% for
the next twelve months as of any date of determination and (ii) 70% for months
thirteen through twenty-four following any date of determination, in each case
(i) tested on a quarterly basis and (ii) based on estimated oil PDP production
reflected in the most recently delivered reserve report).
Initial Hedging:
The Borrower shall enter into hedges covering minimum hedge volumes of (i)
10,303 MBBL for the first year after the Closing Date, (ii) 6,761 MBBL for the
second year after the Closing Date and (iii) 4,945 MBBL for the third year after
the Closing Date; provided that, 2/3rds of such hedging shall be entered into on
the Closing Date (the “Closing Date Minimum Hedge Volumes”), with the remainder
(the “Post-Closing Minimum Hedge Volumes” and, together with the Closing Date
Minimum Hedge Volumes, the “Minimum Hedge Volumes”) to be entered into by the
date that is thirty (30) days after the Closing Date (the “Post-Closing
Deadline”).
In the event that the Closing Date Minimum Hedge Volumes do not satisfy the
target hedge pricing requirements set forth below, then availability under the
Facility shall be automatically reduced as of the Closing Date by an amount (the
“Availability Block”) equal to the product of (1) sixty-five percent (65%) and
(2) the positive sum of (a) the difference between the PV-9 value of (i) the
Required First Year Target Hedge Pricing (defined below) multiplied by the
Closing Date Minimum Hedge Volumes for the first year after the Closing Date and
(ii) the actual hedge pricing multiplied by the Closing Date Minimum Hedge
Volumes for the first year after the Closing Date, (b) the difference between
the PV-9 value of (i) the Required Second Year Target Hedge Pricing (defined
below) multiplied by the Closing Date Minimum Hedge Volumes for the second year
after the Closing Date and (ii) the actual hedge pricing multiplied by the
Closing Date Minimum Hedge Volumes for the second year after the Closing Date
and (c) the difference between the PV-9 value of (i) the Required Third Year
Target Hedge Pricing (defined below) multiplied by the Closing Date Minimum
Hedge Volumes for the third year after the Closing Date and (ii) the actual
hedge pricing multiplied by the Closing Date Minimum Hedge Volumes for the third
year after the Closing Date. For the avoidance of doubt, the Availability Block
will apply until the earliest of (i) satisfaction of the target hedge pricing
requirements, (ii) the Post-Closing Deadline or (iii) waiver of the application
of the Availability Block by the Required Revolving Lenders.
In the event that the Minimum Hedge Volumes entered into as of the Post-Closing
Deadline do not satisfy the target hedge pricing requirements set forth below,
then, the Credit Parties shall have ten business days after the Post-Closing
Deadline (the “Cure Period”) to satisfy the target hedge pricing requirements
set forth below; provided that availability under the Facility shall be
automatically reduced as of the Post-Closing Deadline by an amount (the “Initial
Hedge Reduction Amount”) equal to the product of (1) sixty-five percent (65%)
and (2) the positive sum of (a) the difference between the PV-9 value of (i) the
Required First Year Target Hedge Pricing multiplied by the Minimum Hedge Volumes
for the first year after the Closing Date and (ii) the actual hedge pricing
multiplied by the Minimum Hedge Volumes for the first year after the Closing
Date, (b) the difference between the PV-9 value of (i) the Required Second Year
Target Hedge Pricing multiplied by the Minimum Hedge Volumes for the second year
after the Closing Date and (ii) the actual hedge pricing multiplied by the
Minimum Hedge Volumes for the second year after the Closing Date and (c) the
difference between the PV-9 value of (i) the Required Third Year Target Hedge
Pricing multiplied by the Minimum Hedge Volumes for the third year after the
Closing Date and (ii) the actual hedge pricing multiplied by the Minimum Hedge
Volumes for the third year after the Closing Date.
If the Credit Parties fail to satisfy the target hedge pricing requirements set
forth below for the Minimum Hedge Volumes during the Cure Period, unless the
Required Revolving Lenders otherwise agree during the Cure Period, upon the
expiration of the Cure Period, the Borrowing Base shall automatically be reduced
by the Initial Hedge Reduction Amount and the Credit Parties shall have one
business day to cure any Borrowing Base Deficiency resulting from such Borrowing
Base reduction.
The target pricing for the hedges described above shall not be less than (i)
$43.04/bbl for the first year after the Closing Date (the “Required First Year
Target Hedge Pricing”), (ii) $43.94/bbl for the second year after the Closing
Date (the “Required Second Year Target Hedge Pricing”) and (iii) $44.79/bbl for
the third year after the Closing Date (the “Required Third Year Target Hedge
Pricing”).
For the avoidance of doubt, in no event shall either the Availability Block or
the Initial Hedge Reduction Amount be an amount less than $0.
Financial Covenants:
Financial covenants to consist of (a) a minimum current ratio of not less than
1.0 to 1.0 and (b) a maximum consolidated total leverage ratio (to be tested net
of balance sheet cash in an amount not to exceed $50 million) (the “Total
Leverage Ratio”) not to exceed 3.0 to 1.0. EBITDAX (as defined below) to be
initially calculated LQA, building to trailing four (4) quarters. The first
covenant test shall be based upon the fiscal quarter ending March 31, 2021.
“EBITDAX” shall have substantially the same meaning ascribed to such term in the
Existing Credit Agreement, with the addition of customary addbacks, subject, in
each case, to caps to be agreed, with respect to any costs, fees or expenses in
connection with the implementation of fresh start accounting, the Chapter 11
Cases, the Plan (as defined in the Restructuring Support Agreement) and the
transaction contemplated thereby (including costs, fees and expenses in
connection with litigation and settlement thereof confirmed under the Plan).




--------------------------------------------------------------------------------




Negative Covenants:
The Facility shall contain negative covenants customary for financings of this
type (including materiality thresholds and other qualifications to be agreed)
and shall otherwise be consistent with the Documentation Principles, including,
without limitation:
(a) incurrence of debt, with exceptions for, among other things, (i) the
Facility, (ii) capital lease arrangements up to a cap to be agreed, (iii)
intercompany debt, (iv) any debt incurred on the Closing Date in accordance with
an Acceptable Plan (as defined in the DIP Credit Agreement) and (v) unsecured
debt in an aggregate principal amount not to exceed $400 million (“Unsecured
Debt”), but subject to a pro forma Total Leverage Ratio of less than 2.5 to 1.0,
reduction of the Borrowing Base to the extent set forth above, pro forma
financial covenant compliance, and usual and customary high yield basket
provisions consistent with the Documentation Principles;
(b) liens, which shall permit, among other things, liens (i) created under the
Facility Documentation (including those liens securing the Facility, any hedge
agreements and any treasury arrangements) and (ii) in respect of purchase money
or capital lease arrangements up to a cap to be agreed;
(c) fundamental changes;
(d) asset sales and early monetization or early termination of any hedge or swap
positions;
(e) investments and, solely with respect to the period commencing on the Closing
Date through and including the last day of calendar year ending December 31,
2021, Capital Expenditures (as defined below), which shall permit (i)
investments or Capital Expenditures in an amount not to exceed $25 million;
provided that, such investments or Capital Expenditures shall only be permitted
to the extent that (w) no event of default exists at the time of such
investment, (x) the pro forma Total Leverage Ratio is less than 2.0 to 1.0, (y)
immediately after giving effect to such investment the availability under the
Facility is not less than 25% of the Borrowing Base, and (z) positive Free Cash
Flow (as defined below) of the Borrower and its Subsidiaries, on a consolidated
basis, exists at the time of such investment, (ii) the ability to make Capital
Expenditures in an amount not to exceed $275 million during the 2021 calendar
year; provided that, for the avoidance of doubt, this clause (e)(ii) is in
addition to the investments and Capital Expenditures permitted in clause (e)(i)
above and (iii) other investments under specified baskets to be set forth in the
Facility Documentation;
 (f) dividends or distributions on, or redemptions of, Borrower capital stock
(“Restricted Payments”); provided that, commencing on the date of the delivery
of the compliance certificate for the fourth fiscal quarter ending after the
Closing Date, the Borrower shall be permitted to make Restricted Payments
subject to (i) no event of default, (ii) a pro forma Total Leverage Ratio test
of less than 2.0 to 1.0, (iii) pro forma availability under the Facility of not
less than 25% of the Borrowing Base, and (iv) generation by the Borrower and its
Subsidiaries on a consolidated basis, of positive Free Cash Flow at the time of
such Restricted Payment, provided that clause (iv) shall only be applicable to
the extent the pro forma Total Leverage Ratio exceeds 1.5 to 1.0 at the time of
the applicable Restricted Payment;
(h) payments of principal on junior debt; provided that the Facility
Documentation shall permit the refinancing of such junior debt subject to
customary limitations;
(i) environmental matters;
(j) subsidiaries; designation and conversion of restricted and unrestricted
subsidiaries;
(k) ERISA compliance;
(l) limitations on negative pledges and limitations on the prohibition of
subsidiary distributions;
(m) sale or discount of receivables;
(n) mergers, etc.;
(o) gas imbalance; take-or-pay or other prepayments;
(p) covenants of Parent, OP LLC and the General Partner;
(q) non-qualified ECP Guarantors;
(r) changes to organizational documents of General Partner and DevCos;
(s) transactions with affiliates;
(t) change in nature of business;
(u) international operations; and
(v) use of proceeds.
For purposes of the positive free cash flow governor for Restricted Payments and
investments described above, “Free Cash Flow” shall be defined as EBITDAX less
(i) Interest Expense (defined in a manner consistent with the Documentation
Principles), less (ii) Capital Expenditures (as defined below), less (iii) taxes
paid in cash, less (iv) investments made in cash; less (v) mandatory cash
payments in respect of debt.
“Capital Expenditures” shall mean accrued capital expenditures (as determined in
accordance with GAAP) for any period, including (a) exploration and production
expenses and other capital expenditures and (b) midstream capital expenditures
associated with the Credit Parties’ retained ownership in the DevCos
(specifically excluding (i) the portion of capital expenditures funded by OMP or
attributable to OMP in accordance with ownership in each DevCo and (ii)
capitalized interest).




--------------------------------------------------------------------------------




Events of Default:
The Facility shall contain events of default customary for financings of this
type (including materiality thresholds and other qualifications to be agreed)
and shall otherwise be consistent with the Documentation Principles, including,
without limitation:
Nonpayment of principal when due; nonpayment of interest, fees or other amounts
after a three business day grace period; material inaccuracy of representations
and warranties; violation of covenants (subject, in the case of certain
affirmative covenants, to a 30-day grace period); failure to enter into the
Post-Closing Date Minimum Hedge Volumes by the Post-Closing Deadline;
cross-default to material indebtedness; bankruptcy and insolvency events; ERISA
events; material judgment in excess of $25 million that is unstayed or
undischarged for a period of thirty (30) consecutive days; the loan documents
ceasing to be valid or enforceable; Change of Control (as defined below).
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of equity interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding equity interests of the Parent, (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Parent by
persons who were not (i) members of the board of directors of Parent as of the
Closing Date, (ii) nominated (or whose nomination was approved) by the board of
directors of the Parent or (iii) appointed (or whose appointment was approved)
by directors so nominated (or whose nomination was so approved), (c) the Parent
fails to own directly or indirectly all of the equity interests of the Borrower,
(d) the General Partner shall cease to be the sole general partner of Oasis
Midstream Partners LP (the “Midstream MLP”), with substantially the same powers
to manage the Midstream MLP as are granted to the General Partner under the
Midstream MLP partnership agreement, (e) the failure of the Parent, OP LLC and
the Borrower to own directly or indirectly (i) all of the equity interests of
the General Partner other than the Class B Units (as defined in the General
Partner limited liability company agreement) and (ii) equity interests
representing at least 85% of total number of Units (as defined in the General
Partner limited liability company agreement) issued by the General Partner, (f)
the failure of the Parent to have direct or indirect sole control of the General
Partner or (g) the occurrence of a “change of control” (or any other similar
event) under any material indebtedness.
Voting:
Amendments and waivers with respect to the Facility requires the approval of the
Majority Revolving Lenders, except that no such agreement shall (a) increase the
Maximum Credit Amount or Elected Commitment of any Revolving Lender without the
written consent of such Revolving Lender, (b) increase the Borrowing Base
without the written consent of all Revolving Lenders, decrease or maintain the
Borrowing Base without the consent (or deemed consent) of the Required Revolving
Lenders, or modify the Borrowing Base provisions in any manner that results in
an increase in the Borrowing Base without the consent of each Revolving Lender,
(c) reduce the principal amount of any Loan or Letter of Credit disbursement
without the written consent of each Revolving Lender affected thereby, (d)
reduce the rate of interest (it being understood that only the consent of the
Majority Revolving Lenders shall be necessary to waive any obligation of the
Borrower to pay default interest), or reduce, or waive or excuse the payment of,
any fee or other amount payable under the Facility owed to any Revolving Lender
without the written consent of such Revolving Lender, (e) postpone the scheduled
date of payment or prepayment of the principal amount of any Loan or Letter of
Credit disbursement, or any interest thereon, or the scheduled date of any fees
or other amounts payable under the Facility, or reduce the amount of, waive or
excuse any such payment (it being understood that only the consent of the
Majority Revolving Lenders shall be necessary to waive any obligation of the
Borrower to pay default interest), or postpone or extend the Termination Date
without the written consent of each Revolving Lender affected thereby, (f)
change the pro rata sharing of payments provisions without the written consent
of each Revolving Lender, (g) release any Guarantor (except as otherwise
provided in the Facility Documentation), release all or substantially all of the
collateral (except as otherwise provided in the Facility Documentation) or waive
or amend other customary provisions consistent with the Documentation Principles
without the written consent of each Revolving Lender, or (h) amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any other
agent, the Issuing Bank or the Swingline Lender under the Facility without the
prior written consent of the Administrative Agent, other such agent, the Issuing
Bank or the Swingline Lender, as the case may be.
For the avoidance of doubt, Term Lenders shall only be able to vote with respect
to amendments or modifications to the Facility Documentation that directly and
adversely affect the economic terms of the Non-Participating Lender Term Loan,
such as any amendments or modifications that would decrease the interest rate
applicable thereto (it being understood that only the consent of the Majority
Revolving Lenders shall be necessary to waive any obligation of the Borrower to
pay default interest) or extend the maturity thereof.
Assignments and Participations:
(a)    Consents: (i) Each Lender will be permitted to make assignments, without
the consent of the Borrower, if such assignment is to a Lender, an affiliate of
a Lender, an Approved Fund or any other assignee during the continuance of an
event of default; provided that no such assignment may be made by a Revolving
Lender to a Term Lender, an affiliate of a Term Lender or an Approved Fund
affiliated with a Term Lender without the consent of the Borrower (other than
during the continuance of an event of default), (ii) each Lender will be
permitted to make assignments, without the consent of the Administrative Agent,
if such assignment is to a Lender or an affiliate of a Lender immediately prior
to giving effect to such assignment; provided that no such assignment may be
made by a Revolving Lender to a Term Lender or an affiliate of a Term Lender
without the consent of the Administrative Agent and (iii) except in the case of
an assignment to a Lender or an affiliate of a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment cannot be less than $5 million without the consent of each of the
Borrower (unless an event of default has occurred and is continuing) and the
Administrative Agent.
“Approved Fund” means any person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an affiliate of a Lender or (c) an entity or an
affiliate of an entity that administers or manages a Lender.
(b)     Participations: Lenders will be permitted to sell participations with
voting rights limited to significant matters such as changes in amount, rate,
maturity date and releases of all or substantially all of the collateral
securing the Facility or all or substantially all of the value of the guaranties
of the Borrower’s obligations made by the Guarantors. Participations will be
permitted without the consent of the Borrower, the Administrative Agent, the
Swingline Lender or the Issuing Bank.
(c)    No Assignment or Participation to Certain Persons: No assignment or
participation may be made to natural persons, the Borrower, any other Loan
Party, or any of their respective affiliates or subsidiaries or to any
defaulting Revolving Lender. No assignment or participation may be sold to any
“Industry Competitor” of any Loan Party. “Industry Competitor” means any person
(other than Borrower, any Guarantor or any of their affiliates or subsidiaries)
that is (or one or more of whose affiliates are) actively engaged as one of its
principal businesses in lease acquisitions, exploration and production
operations or development of oil and gas properties (including the drilling and
completion of producing wells).
Yield Protection:The Facility Documentation shall contain customary provisions
consistent with the Documentation Principles (a) protecting the Lenders against
increased costs or loss of yield resulting from changes in reserve, tax, capital
adequacy or other requirements of law, and from the imposition of or changes in
withholding or other taxes and (b) indemnifying the Lenders for “breakage costs”
incurred in connection with, among other things, any prepayment of a LIBO Rate
Loan on a day other than the last day of an Interest Period with respect
thereto.Expenses and Indemnification:The Borrower shall pay (a) all reasonable
out-of-pocket expenses of the Administrative Agent associated with the
syndication of the Facility and the preparation, execution, delivery and
administration of the Facility and any amendment or waiver with respect thereto
(including the reasonable fees, disbursements and other charges of counsel), (b)
all costs, expenses, taxes, assessments and other charges incurred by the
Administrative Agent in connection with any filing, registration, recording or
perfection of any security interest contemplated by the loan documents, (c)  all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance of any Letter of Credit, and (d) all out-of-pocket expenses
incurred by any agent, the Swingline Lender, the Issuing Bank or any Revolving
Lender, including the reasonable fees, charges and disbursements of any counsel
for any Agent, the Swingline Lender, the Issuing Bank or any Revolving Lender,
in connection with the enforcement or protection of its rights in connection the
loan documents.
The Administrative Agent, the Swingline Lender and the Lenders (and their
affiliates and their respective officers, directors, employees, advisors and
agents) will have no liability for, and will be indemnified and held harmless
against, any loss, liability, cost or expense incurred in respect of the
transactions and the financing contemplated hereby or the use or the proposed
use of proceeds thereof (except to the extent such losses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of the indemnified
person and provided that the Borrower shall not indemnify any indemnitee for (a)
any financial liability of the Lender to the Parent, OP LLC, the Borrower or any
Subsidiary pursuant to and in accordance with the terms of a swap agreement and
(b) claims among Lenders or between Lenders and their related parties to the
extent unrelated to a breach of an obligation of the Parent, OP LLC, the
Borrower or any Subsidiary and (c) losses, claims, damages, liabilities or
related expenses that are determined by a court of competent jurisdiction by
final and nonappealable judgment to be a direct result of a material breach of
the Facility by such indemnitee).
Defaulting Lenders:




The Facility Documentation shall include customary market provisions relating to
defaulting lenders consistent with the Documentation Principles.




Eligible Contract Participants and Excluded Swap Obligations:
The Facility Documentation shall include customary market provisions relating to
guarantees of swap obligations by Credit Parties that are not “eligible contract
participants” under the Commodity Exchange Act.
Governing Law and Forum:State of New YorkDIP to Exit Conversion
On the Closing Date, (the following clauses (i) through (iv), collectively, the
“DIP Debt Conversion”): (i) the aggregate principal amount of all “Loans” under
and as defined in the DIP Credit Agreement that are outstanding as of such date
and any Pre-Petition Secured Indebtedness of any Revolving Lender that was not
converted into the DIP Facility (as defined in that certain DIP Term Sheet
attached to that certain Senior Secured Superpriority Debtor-in-Possession
Revolving Credit Facility Commitment Letter, dated on or about the date hereof,
among the Borrower, the financial institutions party thereto and Wells Fargo
Bank, N.A. (the “DIP Term Sheet”)) shall, in each case, be automatically
converted on a dollar-for-dollar basis for Loans under the Facility, (ii) all
outstanding “Letters of Credit” (as defined in the DIP Term Sheet) shall be
deemed to be issued as Letters of Credit under the Facility, (iii) all
outstanding hedges with a Revolving Lender or an affiliate of a Revolving Lender
under the DIP Facility shall be deemed to be included in the Facility, and the
Credit Parties shall receive credit therefor for purposes of satisfying the
minimum hedging requirements set forth herein, and (iv) all outstanding treasury
management arrangements with a Revolving Lender or an affiliate of a Revolving
Lender under the DIP Facility shall be deemed to be included in the Facility.
Upon Payment in Full (as defined in the DIP Credit Agreement, including all or
in part as a result of the DIP Debt Conversion), the DIP Facility will terminate
and be superseded and replaced in its entirety by the Facility.
Counsel to the Administrative Agent:Vinson & Elkins L.L.P.







--------------------------------------------------------------------------------



Annex I
Interest and Certain Fees

Interest Rate Options:
The Borrower may elect that the Loans comprising each borrowing bear interest at
a rate per annum equal to:
•    the ABR plus the Applicable Margin (such margin set forth on Annex II
hereto) (“ABR Loans”); or
•    the LIBO Rate (as adjusted for statutory reserve requirements (the
“Adjusted LIBO Rate”)) plus the Applicable Margin (“LIBO Rate Loans”).
As used herein:




--------------------------------------------------------------------------------



“ABR” means, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate (defined in a manner consistent with the Documentation Principles) in
effect on such day, (b) the Federal Funds Effective Rate in effect on such day
plus ½ of 1.00%, (c) subject to the availability of LIBO, the Adjusted LIBO Rate
for a one month Interest Period on such day (or if such day is not a business
day, the immediately preceding business day) plus 1.00% and (d) 2.00%.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding business day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a business day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that in no event shall the Federal
Funds Effective Rate be less than 0%.
“LIBO Rate” means, subject to the implementation of a replacement rate, with
respect to any LIBO Rate borrowing for any Interest Period, the greater of
(a) 1.00% and (b) the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two business days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such LIBO Rate borrowing
for such Interest Period shall be the rate (rounded upwards, if necessary, to
the next 1/100 of 1%) at which dollar deposits of an amount comparable to such
LIBO Rate borrowing and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) business days prior to the commencement of such
Interest Period. Notwithstanding the foregoing, unless otherwise specified in
any amendment to the Credit Agreement, in the event that a replacement rate with
respect to LIBO Rate is implemented then all references herein to LIBO Rate
shall be deemed references to such replacement rate.
Interest Periods for LIBO Rate Loans shall be one, two, three or six months (or,
with the consent of each Revolving Lender, nine or twelve months). Interest on
ABR Loans shall be payable on the last day of each quarter, upon any prepayment
(whether due to acceleration or otherwise) and at final maturity. Interest on
LIBO Rate Loans shall be payable in arrears on the last day of each Interest
Period, in the case of an Interest Period longer than three months, quarterly,
upon any prepayment (whether due to acceleration or otherwise) and at final
maturity. Interest on all LIBO Rate Loans shall be calculated for actual days
elapsed on the basis of a 360 day year unless such computation would exceed the
highest lawful rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days, as applicable). Interest on all ABR Loans and all
fees shall be calculated for actual days elapsed on the basis of a 365, or when
appropriate 366, day year.




--------------------------------------------------------------------------------




Interest Period:With respect to any LIBO Rate borrowing, the period commencing
on the date of such borrowing and ending on the numerically corresponding day in
the calendar month that is one, two, three or six months (or, with the consent
of each Revolving Lender, nine or twelve months) thereafter, as the Borrower may
elect; provided, that (a) if any Interest Period would end on a day other than a
business day, such Interest Period shall be extended to the next succeeding
business day unless such next succeeding business day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding business day and (b) any Interest Period pertaining to a LIBO Rate
borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last business day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
borrowing initially shall be the date on which such borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such borrowing.Upfront Fees:
The Borrower agrees to pay to the Administrative Agent, for the account of each
Revolving Lender, an upfront fee payable in two (2) installments as follows:
(a) an installment of the upfront fee on the Closing Date of seventy basis
points (0.70%) on each Revolving Lender’s applicable percentage of an amount
(the “Closing Date Availability Amount”) equal to the Aggregate Elected
Commitment Amount minus, if applicable, the amount of the Availability Block in
place due to the failure of the Credit Parties to satisfy the target hedge
pricing requirements specified in the “Initial Hedging” section above for the
Closing Date Minimum Hedge Volumes on the Closing Date; and
(b) an installment of the upfront fee on the next Business Day after the Cure
Period of seventy basis points (0.70%) on each Revolving Lender’s applicable
percentage of an amount equal to the positive difference, if any, between, the
Aggregate Elected Commitment Amount then in effect minus the Closing Date
Availability Amount.
Commitment Fees:The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the average daily amount of the unused amount
of the Commitment of such Revolving Lender during the period from and including
the Closing Date to but excluding the Termination Date. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the Termination Date. Solely for purposes of
calculating the commitment fee, Swingline Loans will not be deemed to be a
utilization of the Commitments. To the extent that the Borrowing Base is reduced
by the Initial Hedge Reduction Amount, the Borrower shall be reimbursed for any
commitment fees previously paid (or entitled to deduct from the amount of
commitment fees to be paid on the next payment date, as applicable) with respect
to the portion of the Commitment thereby reduced.Letter of Credit Fees:
The Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to LIBO Rate Loans on the average daily
amount of such Revolving Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed Letter of Credit disbursements) and shall be
payable quarterly in arrears. During the continuation of an event of default,
upon written notice to the Borrower of the election of the Majority Revolving
Lenders, such Letter of Credit Fees shall increase by 2% per annum over the then
applicable rate. “LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all Letter of Credit disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time. The LC Exposure of any
Revolving Lender at any time shall be its applicable percentage of the total LC
Exposure at such time.
A fronting fee equal to 1/4 of 1% per annum on the face amount of each Letter of
Credit, shall be payable quarterly in arrears to the Issuing Bank for its own
account. In addition, customary administrative, issuance, amendment, payment and
negotiation charges shall be payable to the Issuing Bank for its own account
consistent with the Documentation Principles.Default/Deficiency Rate:
(i) Automatically upon the occurrence of any payment or insolvency related event
of default and (ii) with respect to any other event of default that has occurred
and is continuing, upon written notice to the Borrower of the election of the
Majority Revolving Lenders, all outstanding principal, fees and other
obligations under the Facility Documentation shall bear interest at 2% above the
rate otherwise applicable to ABR Loans; provided that in either case under
clause (i) or clause (ii), such default interest shall accrue from the date of
the occurrence of the applicable event of default and end on the date on which
such event of default has been cured or waived. During a Borrowing Base
Deficiency, an amount of the Revolving Credit Exposure equal to the amount of
the deficiency shall, upon written notice to the Borrower of the election of the
Majority Revolving Lenders, bear interest at 2% above the rate otherwise
applicable to such portion of the Revolving Credit Exposure, which shall accrue
from the date of occurrence of such Borrowing Base Deficiency until the date
that such Borrowing Base Deficiency is cured or waived.







--------------------------------------------------------------------------------



Annex II.
Applicable Margin and Commitment Fee:


The Applicable Margin and Commitment Fee for purposes of determining the
applicable interest rate will be determined based upon the percentage of the
total Commitments then being utilized as follows:

Total Commitments Utilization GridTotal Commitments Utilization
Percentage< 25%≥ 25% < 50%≥ 50% < 75%≥ 75% < 90%≥ 90%ABR Loans or Swingline
Loans2.000%2.250%2.500%2.750%3.000%LIBO Rate
Loans3.000%3.250%3.500%3.750%4.000%Commitment Fee
Rate0.500%0.500%0.500%0.500%0.500%





























--------------------------------------------------------------------------------



Exhibit B
COMMITMENTS

Name of Initial LenderPercentagesWells Fargo Bank, N.A.10.36379019%JPMorgan
Chase Bank, N.A.9.59610202%Royal Bank of Canada9.59610202%Citibank,
N.A.9.59610202%Canadian Imperial Bank Of Commerce, New York
Branch5.37381713%Citizens Bank, N.A.5.37381713%ING Capital LLC5.37381713%Capital
One, National Association5.37381713%BBVA USA5.18518518%Fifth Third Bank,
National Association4.22228489%Mizuho Bank, Ltd.4.22228489%Truist Bank, formerly
Branch Banking & Trust4.22228489%Regions Bank4.07407407%BOKF, NA dba Bank of
Texas3.30105910%Comerica Bank3.30105910%Credit Suisse AG, Cayman Islands
Branch3.30105910%Goldman Sachs Bank USA3.30105910%Zions Bancorporation, N.A. dba
Amegy Bank2.68690857%IBERIABANK, a division of First Horizon
Bank1.53537632%TOTAL100.00%



Exhibit B to Exit Commitment Letter – Oasis Petroleum North America LLC